Citation Nr: 1438032	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of sunburn.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a lumbosacral spine disability.

4.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1978.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2009, the Veteran was afforded a hearing by a Decision Review Officer (DRO) at the RO.  In September 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the proceedings are of record.

When this claim was before the Board in February 2010, it was dismissed in part and remanded in part.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issues of entitlement to service connection for a psychiatric disability, a lumbosacral spine disability, and a cervical spine disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Residuals of sunburn have not been present during the pendency of the claim.


CONCLUSION OF LAW

Residuals of sunburn were not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in August 2006, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  Pursuant to a February 2010 Board remand, the Veteran was afforded a VA examination in May 2010 in response to her claim.  The May 2010 VA examiner provided an opinion concerning the nature and etiology of the Veteran's residuals of sunburn and properly supported the opinion.  Therefore, the Board has determined that the May 2010 examination report is adequate for the adjudication of the residuals of sunburn claim.  

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Residuals of Sunburn

The Veteran asserts that she has scars on her legs due to sunburn incurred during her active naval service.  

The Veteran's service treatment records document April 1978 treatment for second degree sunburn described as blisters on both lower legs with swollen ankles and feet, with a treatment plan of keeping blisters intact and watching for infections.  The reports of the Veteran's service entrance and discharge examinations show that she was found to have surgical scars on the abdomen and no other scars.

In an August 2008 DRO hearing, the Veteran testified that she fell asleep in the sun while stationed in Florida, resulting in severe sunburn of her legs.  She testified that a paramedic at a base hospital popped the blisters on her legs and put cornstarch on the burns.  In a September 2009 Board hearing, the Veteran testified that she had scars on her legs from an in-service sunburn.

In February 2010, the Board remanded the claim for a VA examination to determine the nature and etiology of any residuals of sunburn.  In a May 2010 VA examination report, the Veteran reported sustaining sunburn in service that resulted in first and second degree burns.  The Veteran denied any residuals, and there was no skin grafting, cortisone, immunosuppressive drugs, current treatment, light therapy, or any treatment in many years.  The May 2010 VA examiner reported that the pocked areas on the Veteran's shins that she attributed to sunburn "do not look like evidence of residual sunburn."  The examiner noted that the skin was hyperpigmented, dry, and shiny, with no skin changes secondary to, or residuals of, a healed sunburn.  The VA examiner found no diagnosis was warranted and opined that no skin scarring visualized on the lower extremities was caused by, or a result of, residuals of sunburn.  The VA examiner noted the calves were taut from venous insufficiency and opined that the Veteran's skin disorder was due to multiple pathologies of peripheral vascular disease most likely secondary to morbid obesity and venous insufficiency.  

After careful review of the record, the Board finds that service connection is not warranted for the claimed residuals of sunburn because no residuals have been present during the period of the claim.  While the record confirms that the Veteran sustained sunburn in service and the Board acknowledges that the Veteran is competent to state that she has scars on her legs as a result of the sunburn, the Board has not found the Veteran's assertion that she has residual scars from the sunburn to be credible.  In this regard the Board notes that no such scars were found on the examination for discharge, the Veteran's statements are self-serving, and the VA examiner has opined that the skin changes on the Veteran's legs are not consistent with sunburn.  Moreover, there is no medical evidence indicating that the skin changes on the Veteran's legs are due to sunburn, and there is no corroborating evidence of any scarring on the Veteran's legs until decades after the Veteran's discharge from service.

In reaching this decision the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for residuals of sunburn is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

Psychiatric Disability

In July 2005, the Veteran submitted a claim of entitlement to service connection for sexual assault trauma.  In a February 2010 Board remand, the Board recharacterized the Veteran's claim to include all psychiatric disorders, to included diagnoses of posttraumatic stress disorder (PTSD) and depression.  

June 1978 service treatment records (STR) report that the Veteran was weeping, complained of insomnia, loss of appetite for two weeks, decreased libido, multiple somatic complaints, and signs of depression with a history of family problems and two previous suicide attempts.  The Veteran was assessed with a personality disorder, characterized as situational, with a notation that, "depression seems quite evident."  Shortly thereafter, the Veteran was administratively discharged for unsuitability due to inadequate personality disorder.

VA Medical Center treatment records dated from November 2005 to March 2008 indicate ongoing treatment for psychiatric symptoms diagnosed as depression and PTSD related to in-service sexual trauma.  In connection with December 2005 VA treatment, the Veteran reported physical and sexual abuse by her father prior to enlistment, a rape by multiple men resulting in venereal disease in September and October 1978, and abusive relationships after separation from service.  Related psychological testing was invalid due to over reporting.  A VA psychologist found the Veteran's symptoms did not meet DSM-IV criteria for PTSD secondary to sexual trauma and diagnosed depression not otherwise specified.

A May 2005 private treatment record reports that the Veteran met the criteria for posttraumatic stress syndrome.

A September VA PTSD examination report indicates that the Veteran did not meet the criteria for PTSD because there was no verifiable or valid stressor and evidence of mental health problems existing prior to entrance into the service.  The VA examiner found the Veteran's account of naval sexual trauma to be questionable and not supported by the medical record because May and June 1978 STRs note that the Veteran had multiple trips to the dispensary and emergency room, a May 1978 STR shows that she was diagnosed with inadequate personality disorder, the Veteran disclosed a history of personal conflicts at work after experimenting with illicit drugs that were related to reports of harassment, and assessments questioned whether the Veteran's chronic mental health problems inhibited her ability to perform in the service.  The examiner also noted that the Veteran reported the service sexual trauma had occurred approximately three months prior to separation from service, around September 1978, although recommendations for separation dated back to May and June 1978, several months prior to the alleged rape.  The examiner diagnosed depression, not otherwise specified, not related to service and alcohol abuse, in full remission, noting that the Veteran's symptoms of sadness, irritability, and difficulty sleeping predate entry into the service.  

The Board notes that the report of the Veteran's service entrance examination shows that her psychiatric status was found to be abnormal but it does not show that she was diagnosed with a psychiatric disorder.  Therefore, the presumption of soundness applies.  The presumption of soundness can only be rebutted by clear and unmistakable evidence that the disability existed prior to service and clear and unmistakable evidence that the disability was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2013); see also VAOPGCPREC 3-2003 (July 16, 2003).  

Further, the Board notes that 38 C.F.R. § 3.304(f)(5) specifically states that evidence from sources other than service records may be used to corroborate the veteran's account of the in-service personal assault incident, including records for law enforcement authorities.  

The Board therefore finds the September 2008 VA medical opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report failed to take into account the Veteran's statements that she reported her in-service rape to a congressman and a September 1978 notice of investigation of a charge of sexual assault by the Naval Investigative Service sent to congressman Robert Sikes.  The September 1978 notice indicates that an investigation into the Veteran's alleged naval sexual assault was to be completed in October 1978.  Additionally, the examiner did not opine as to whether the Veteran's psychiatric disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by her active service.  Therefore, the claim must be remanded for another VA examination.

In a May 2009 statement in lieu of VA Form 646, the Veteran's representative requested VA obtain any records from congressman Sikes related to the investigation of the Veteran's alleged service sexual trauma.  To date, the originating agency has not undertaken any development to try and obtain these records.  

Further, review of the record indicates records from the Family Services of Western Pennsylvania were received for June 2008 to November 2008, with a memorandum indicating that the other records from that treatment facility erroneously included the records of another veteran.  In a February 2010 Board remand, the RO or the Appeals Management Center (AMC) was directed to obtain the Veteran's outstanding records related to a claimed psychiatric disorder from the Family Services of Western Pennsylvania from May 2008 to the present.  It is unclear from the record whether the Veteran had additional treatment records after November 2008.  No further development has been undertaken to obtain any remaining, outstanding private treatment records.  Therefore, the Board has determined that the originating agency did not substantially comply with the February 2010 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On remand, the originating agency should conduct all indicated development to include obtaining outstanding records from Family Services of Western Pennsylvania and any records of investigation into the Veteran's alleged service sexual trauma and then arrange for the Veteran to be afforded an additional VA examination.

Lumbosacral and Cervical Spine Disabilities

The Veteran seeks entitlement to service connection for a neck disability and a back disability due to a motor vehicle accident while on active duty.

A February 1978 STR shows that the Veteran was seen in the emergency room for low back pain with an impression of psychophysiological back pain.  According to a March 1978 service treatment record, the Veteran was seen for intermittent mid-to-low back pain for one and a half weeks with a burning sensation that radiated to the scapula.  The STR indicates the Veteran had a history of frequent urinary tract infections and a back injury from a fall several years prior and was assessed with muscular pain.  In June 1978, a STR reports the Veteran was struck in the head during a fight with her husband that caused pain of the back of her head and back on movement.  The STR notes the back had good range of motion and that the Veteran might be unsuited for normal service.

In a November 2005 VA physical therapy consult, the Veteran reported stabbing lower back pain, scoliosis, multiple instances of physical abuse, and three back injuries since 1988.  A VA Medical Center treatment record that same month notes the Veteran had mild osteoarthritis.  

Private treatment records from Kiski Valley Community Medicine dated in April and May 2006 provide an impression of osteoarthritis of the lumbar spine with scoliosis and chronic back pain.

Private treatment records from Dr. D.K. show that she was found to have dextroscoliosis of the dorsal spine with kyphosis and mild osteoarthritic changes.  A May 2006 lumbosacral spine report provides an impression of mild scoliosis of the thoracolumbar spine convexed to the left, disc space narrowing and osteoarthritic disease at L5-S1, with osteoarthritic disease in the apophyseal joints of the lower lumbar spine and in the SI joints, and no traumatic or destructive lesions.

A June 2006 private treatment record from Keystone Rehabilitation notes the Veteran stated her low back pain had recently worsened and medical history included multiple back injuries over the years, due in part to motor vehicle accidents.  X-ray studies showed significant degeneration with an assessment of chronic lower back pain secondary to trauma and scoliosis.

A November 2006 VA examination report indicates that no claims file or STRs were available for review.  The Veteran reported back pain ever since an in-service automobile accident that required she be taken in a back brace and cervical collar to a hospital.  She indicated that during her hospitalization an X-ray examination revealed that the vertebrae were pushed down into her neck and that she was later told that her L vertebra was fractured.  Examination revealed normal cervical spine vertebral bodies with no compression fractures present, with an impression of no fractures or dislocations.  The examiner found cervical spine pain as described by Veteran's report only, with no radiological evidence to support a diagnosis.  Examination also revealed no evidence of acute fracture or subluxation of the thoracic spine, scoliosis and arthritis of the thoracic spine, and diagnoses of levoscoliosis involving L2 and L3, facet arthropathy involving L4-5 and L5-S1, and minimal grade 1 degenerative spondylolisthesis of L5-S1 with residual pain.

In February 2010, the Board remanded the Veteran's claim for another VA examination because the November 2006 VA examiner did not review the Veteran's claims file or STRs and no opinion was rendered with respect to the etiology of the Veteran's diagnosed disorders.

In May 2010, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's claims file and indicated the Veteran attributed her current neck and low back pain to a 1978 car accident while in the service.  The VA examiner noted that the Veteran could not recall the details of the accident, including whether she was treated with a cervical collar, backboard, or was hospitalized and that she reported no treatment, no fractures of her neck or back, and returned to full duty.  The VA examiner indicated that the STRs were negative for complaints or treatment for a back or neck condition.  The Veteran reported that her back and neck began to bother her around the late 1980s and had worsened recently.  The examiner noted the Veteran had reduced range of motion of cervical spine but opined that it was normal based on her obese body habitus and there was no guarding or paraspinal muscle spasm upon palpation.  The examiner attributed the Veteran's reduced range of motion of the thoracolumbar spine to arthritis, increased body habitus, and scoliosis.  The VA examiner diagnosed cervical and lumbar spine osteoarthritis and thoracolumbar scoliosis based on X-ray results.  The VA examiner concluded that scoliosis, lumbar osteoarthritis, and cervical osteoarthritis were not likely etiologically related to service or aggravated beyond a normal progression due to her military service.

The VA examiner opined that it was clear the Veteran's neck and low back pain was caused by arthritis; however, the examiner found it unrelated to service because scoliosis was congenital and her arthritis was degenerative rather than traumatic.  The VA examiner attributed the arthritis to her age, tobacco abuse, and gradual wear and tear.  Further, the examiner determined that it was "very unlikely" that the claimed motor vehicle accident was responsible due to it occurring thirty-two years ago, with no real treatment or diagnosis.  

After reviewing the May 2010 VA examination report, the Board has determined that the originating agency did not substantially comply with the February 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the May VA examination report inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the May 2010 VA examination report failed to provide an etiology opinion for the diagnosis of degenerative spondylolisthesis noted in the February 2010 Board remand.  Moreover, the VA examiner failed to account for all pertinent evidence of record when finding the Veteran's current neck and back disabilities were not related to service based, in part, on a notation that the STRs were negative for complaints or treatment for a back or neck conditions.  Specifically, the VA examiner did not take into account the March 1978 STR showing that the Veteran complained of back pain radiating to the scapula and was assessed with muscular pain.  Therefore, the Board has determined that an addendum opinion is required.

Additionally, the Board finds that the duty to assist the Veteran has not been met in regards to obtaining all relevant medical records to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  In a September 2009 Board hearing, the Veteran testified that she underwent a brain scan at the VA the day prior to determine the nature of the numbing sensations that she experienced when turning her neck.  The Board notes that the evidence of record only includes VA treatment records through March 2008.  As the records may be pertinent to the Veteran's neck disability claim, further development to obtain those records is in order.  
 
Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate    
development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include records from the Jacksonville VAMC for the time period from September 2009 to the present and private treatment records from Family Services of Western Pennsylvania from November 2008 to the present.

The RO or the AMC should undertake appropriate steps to obtain records related to a Naval Investigative Service investigation of the Veteran's alleged sexual assault around September 1978. 

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  

The claims files and all pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

The examiner should identify all acquired psychiatric disorders present during the period of the claim.

A diagnosis of PTSD should be confirmed or ruled out.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why.  If the examiner determines that PTSD has been present during the period of the claim, he or she should identify the elements supporting the diagnosis, to include the stressor(s) supporting the diagnosis.  The examiner should specifically address whether the Veteran exhibited behavioral changes in service consistent with the alleged sexual assaults.

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes clearly and unmistakably existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity during or as a result of service.

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the May 2010 VA examiner.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each acquired disorder of the Veteran's cervical spine and lumbosacral spine present during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder began in service or is otherwise etiologically related to any in-service disease, event, or injury.  

The examiner is directed to specifically address the Veteran's diagnosis of degenerative spondylolisthesis.  In addition, with respect to the scoliosis which the examiner previously indicated was congenital, the examiner should state whether it is a congenital defect (static condition) or a congenital disease.  If it is a congenital disease, the examiner should state an opinion as to whether the disorder clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity during service or as a result of service.

The examiner is directed to specifically comment on a March 1978 STR assessing muscular pain for complaints of radiating back pain.    

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the March 2013 examiner is unavailable, the claims file and any pertinent evidence in the electronic records that is not contained in the claim file must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


